Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This appeal case was over turned by the Appeal Conferees dated on 04/05/2021 because of prior art failed to show “such that through holes are automatically formed in the useful layer in positional correspondence with the cavities to expose the alignment marks upon the fracturing the donor substrate in the weak zone” and “such that the aperture of the cavities are automatically inscribed into holes in the useful layer exposing the alignment marks through the holes in the useful layer upon the fracturing the donor substrate in the weak zone”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with J. Jeffrey Gunn [801-532-1922] on 04/16/2021.
The application has been amended as follows: 

Cancel Claims 21-22.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest “such that through holes are automatically formed in the useful layer in positional correspondence with the cavities to expose the alignment marks upon the fracturing the donor substrate in the weak zone”, in context with other limitations of the amended claim 1.
The prior arts fail to disclose or fairly suggest “such that the aperture of the cavities are automatically inscribed into holes in the useful layer exposing the alignment marks through the holes in the useful layer upon the fracturing the donor substrate in the weak zone”, in context with other limitations of the amended claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY TRAN/
Primary Examiner, Art Unit 2894